

117 HR 1105 IH: Mandatory Minimum Sentence Reform Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1105IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Burgess (for himself and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide an exception to certain mandatory minimum sentence requirements for a person employed outside the United States by a Federal agency, who uses, carries, or possesses a firearm during and in relation to a crime of violence committed while on-duty with a firearm required to be carried while on-duty.1.Short titleThis Act may be cited as the Mandatory Minimum Sentence Reform Act. 2.Exception to certain mandatory minimum sentencing requirements for person employed outside the United States by a Federal agency, who uses, carries, or possesses a firearm during and in relation to a crime of violence committed while on-duty with a firearm required to be carried while on-dutySection 3261 of title 18, United States Code, is amended by adding at the end the following:(e)Notwithstanding subsection (a) of this section, if the offense is a violation of section 924(c)(1) of this title, the minimum sentencing requirements of section 924(c)(1)(A) of this title shall not apply if—(1)the person committed a crime of violence during and in relation to the offense;(2)an agency of the United States required the person to carry a firearm while on-duty; and(3)at the time the person used, carried, or possessed the firearm, the person was employed outside the United States by the agency, and was on-duty..